The arguments and amendments submitted 11/30/2020 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn, unless indicated otherwise below.  The merits of the claims, however, remain unpatentable as set forth below.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 6, “the supply hopper” should read “the at least one supply hopper” for consistency with the first recitation of that structure.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5 recites the limitation that “the levelling means comprises an electrostatic charger”, but applicant has not pointed out where the electrostatic charger is supported and there is no support anywhere in the disclosure for an electrostatic charger or a structure recognizable by one of ordinary skill in the art as an electrostatic charger, such as a voltage source/supply or electrodes.  Although the term “electrostatic charging means” is used in the specification, this term is merely a non-structural nonce term and therefore does not provide support for claiming an electrostatic charger.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the term "the leveling means".  This term is not previously used in this claim or its parent claims, and thus does not have antecedent basis.  For the purpose of examination, claim 5 reads on “the levelling device”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
Claim 6 recites the term "the leveling means".  This term is not previously used in this claim or its parent claims, and thus does not have antecedent basis.  For the purpose of examination, claim 6 reads on “the levelling device”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 17 recites “an energy beam splitter configured for splitting the at least one energy beam into a plurality of separate energy beams and directing each separate energy beam onto a common focus”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure or description of specific structure for performing both the beam splitting and direction of each beam onto a common focus. Therefore, claim 17 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art 
	(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structures for any of the limitations above, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In claim 3, the term “levelling device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “for substantially levelling a layer of powder deposited on the operative surface” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
In claim 17, the term “energy beam splitter” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “energy beam splitter” coupled with functional language “configured for splitting the at least one energy beam into a plurality of separate energy beams and directing each separate energy beam onto a common focus” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US PG Pub 2015/0314528) in view of Andersson (US 7,537,722).
Regarding claim 1, Gordon teaches a printing apparatus for printing a three-dimensional object (Figs. 2-3 and accompanying text), comprising:  
an operative surface (202 in Fig. 2);  
at least one supply hopper (comprising parts 204, 206) for depositing layers (Fig. 2 and para. 0034) of powder onto the operative surface (para. 0033); and 
an energy source (either of the first and second targeted heat sources 216 or 220 in Fig. 2 and paras. 0020) for emitting at least one energy beam onto the layers of powder (beam 218 or 222 may be in 
wherein the supply hopper and energy source are configured (as shown in Fig. 2) such that when a topmost layer of powder (210) is being deposited onto an underlying layer of powder (208) that has been deposited in full (as shown in Fig. 2 by the full extent of fully deposited layer 208 as compared to partially deposited layer 210):
at least one energy beam is emitted onto the topmost layer (beam 222) and at least one further energy beam is emitted onto the underlying layer (beam 218), simultaneously (“first THS 216 is pre-heating an area of existing material 208 targeted for printing by print head 204 and second THS 220 is postheating additional material 210 recently printed by print head 204. In various embodiments, preheating, posting or both may occur, including concurrently” per para. 0035, with italics added by Examiner), to melt, fuse or sinter the topmost and underlying layers (paras. 0050-0051).
Gordon does not explicitly teach that the direction travelled by the supply hopper when depositing the topmost layer is different to the direction travelled by the supply hopper when depositing the underlying layer, but Gordon does teach that the supply hopper may travel in various different directions (para. 0060).
However, it is well known in the powder printing arts, as taught, for example, by Andersson, to utilize a supply hopper sweeping back and forth over the powder bed so that a direction travelled by the supply hopper when depositing the topmost layer is different to a direction travelled by the supply hopper when depositing the underlying layer (as shown in Fig. 1 for supply hopper 28; see also col. 3, lines 65-67 and col. 4, lines 32-37). 
In view of Andersson’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to use Andersson’s method of dispensing powder in Gordon’s apparatus to predictably ensure uniform layer-by-layer powder deposition with efficient back and forth supply hopper travel in different directions for each pair of layers.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Andersson, as applied to claim 1 above, further in view of Aleshin (US Patent 5,160,822).
Regarding claim 2, Gordon and Andersson do not teach this feature.

Aleshin teaches that this travel configuration provides better control over powder deposition and prevents voids in the powder coverage (col. 6, lines 43-51).  Thus, in view of Aleshin’s teachings it would have been obvious to one of ordinary skill in the art at the time of filing to use Aleshin’s oscillating path configuration for Gordon’s supply hopper to predictably obtained the benefits described by Aleshin and cited above.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Andersson, as applied to claim 1 above, further in view of Buller ‘415 (US PG Pub  2015/0367415).
Regarding claim 3, Gordon and Andersson do not teach this feature.
However, Buller ‘415 teaches the apparatus further comprises a levelling device, comprising a blade (1413 in Fig. 14A and para. 0292), for substantially levelling powder deposited on the operative surface (as shown in Fig. 14A).
In view of the teachings of Buller ‘415, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the leveling means of Buller ‘415 with Gordon’s apparatus to predictably obtain this functionality for leveling any unevenness in the powder layers.
Regarding claim 4, Gordon and Andersson do not teach this feature.
However, Buller ‘415 teaches the levelling device comprises a blade (1413 in Fig. 14A and para. 0292), that is configured to, in use, periodically scrape an uppermost surface of the powder on the operative surface (as shown in Fig. 14A; see also para. 0299).
In view of the teachings of Buller ‘415, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the leveling means of Buller ‘415 with Gordon’s apparatus to predictably obtain this functionality for leveling any unevenness in the powder layers.
Regarding claim 5, Gordon and Andersson do not teach this feature.
However, Buller ‘415 teaches that in some embodiments various levelling devices can be used including a leveling device coupled to and comprising a powder removal member comprising an electrostatic charger  (“The powder removal member can comprise a source of vacuum, a magnetic force an electrostatic force generator, an electric force generator, or a physical force generator. The powder leveling member can be coupled to the powder removal member” per para. 0158).
In view of the teachings of Buller ‘415, it would have been obvious to one of ordinary skill in the art at the time of filing to combine leveling means comprising an electrostatic charger with Gordon’s apparatus to predictably obtain suitable means for powder leveling and which does not rely on a blade requiring periodic replacement due to damage or contamination.
Regarding claims 6-8, Gordon and Andersson do not teach this feature.
Buller ‘415 teaches that in some embodiments various levelling means can be used including leveling means comprising a vibration generation means, comprising a mechanical vibration generator (para. 0350) or an ultra-sonic vibration generator (para. 0336), for applying vibrational forces to particles comprised in the powder on the operative surface (“The method may comprise vibrating the powder in the powder bed to level the powder material. The method may comprise vibrating the enclosure, the substrate, the base, the container that accommodates the powder bed, or any combination thereof, to level the powder material” per para. 0336).
In view of the teachings of Buller ‘415, it would have been obvious to one of ordinary skill in the art at the time of filing to combine leveling means comprising a mechanical vibration generator or an ultra-sonic vibration generator with Gordon’s apparatus to predictably obtain suitable means for powder leveling and which does not rely on a blade requiring periodic replacement due to damage or contamination.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Andersson, as applied to claim 1 above, further in view of Buller ‘052 (US PG Pub 2017/0129052).
Regarding claim 9, Gordon and Andersson do not teach this feature.
However, Buller ‘052 teaches a printing apparatus comprising a scanner means (the laser and optical sensors in para. 0283 are provide a beam that may be scanned during operation; furthermore, “The material (e.g., powder) level sensor can be in communication with a…, scanner,” per para. 0283 thereby rendering it obvious that any of the sensors disclosed can also be connected to scanner means) comprising a laser (“Laser rangefinder, Laser surface velocimeter, LIDAR” sensors in para. 0283) or equivalent means (any of the other optical sensors in para. 0283) for determining a position (Laser 
In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize one of the scanning sensor means of Buller ‘052 to predictably obtain means for monitoring particle position and/or velocity when each of the  particles is travelling from the at least one supply hopper to the operative surface in the apparatus of Gordon and thereby obtaining quality control and feedback about the powder dispensing operation and any disruption to powder dispensing resulting from clogging or other adverse events.
Regarding claim 10, Gordon and Andersson do not teach this feature.
However, Buller ‘052 teaches the scanning means is adapted to measure the airborne density of the powder (note density sensor listed in para. 0283).
In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize a scanning sensor means adapted to measure density like that of Buller ‘052 to predictably obtain means for measuring the airborne density of the powder in the apparatus of Gordon and thereby obtaining quality control and feedback about the powder dispensing operation and any disruption to powder dispensing resulting from clogging or other adverse events. 
Regarding claim 11, Gordon and Andersson do not teach this feature.
However, Buller ‘052 teaches the scanning means is adapted to measure a volume (note metrology sensor for measuring volume listed in para. 0283).
In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize a scanning sensor means adapted to measure volume like that of Buller ‘052 to predictably obtain means for the measuring the volume of powder deposited on the operative surface in the apparatus of Gordon and thereby obtaining quality control and feedback about the powder dispensing operation and any disruption to powder dispensing resulting from clogging or other adverse events. 
Regarding claim 12, Gordon and Andersson do not teach this feature.

In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize a scanning sensor means adapted to measure a level of the powder deposited on the operative surface like that of Buller ‘052 to predictably obtain means for the level of powder deposited on the operative surface in the apparatus of Gordon and thereby obtaining quality control and feedback about the powder dispensing operation. 
Regarding claim 13, Gordon and Andersson do not teach this feature.
However, Buller ‘052 teaches the scanning means is adapted to measure a topology of a powder layer or part thereof (“one or more sensors (e.g., metrology sensors) detect the topology of the exposed surface of the material bed and/or the exposed surface of the 3D object or any part thereof” per para. 0282).
In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize a scanning sensor means adapted to measure a topology of a powder layer or part thereof like that of Buller ‘052 to predictably obtain means for obtaining quality control and feedback about the uniformity of the powder layer.
Regarding claim 14, Gordon and Andersson do not teach this feature.
However, Buller ‘052 teaches the scanning means is adapted to measure a chemical composition of a powder layer or part thereof (“The optical sensor may comprise a Charge-coupled device, Colorimeter, Contact image sensor, Electro-optical sensor, Infra-red sensor” with the colorimeter and IR sensors capable of performing spectral chemical composition measurements per para. 0283).
In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize a scanning sensor means adapted to measure a chemical composition of a powder layer or part thereof like that of Buller ‘052 to predictably obtain means for process control monitoring for contamination and purity of materials in the powder layers and/or finished part.
Regarding claim 15, Gordon and Andersson do not teach this feature.

In view of the teachings of Buller ‘052 it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize a scanning sensor means adapted to measure a temperature of a powder layer or part thereof like that of Buller ‘052 to predictably obtain means for process control monitoring of the melting and fusing processes.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Andersson, as applied to claim 1 above, further in view of Lewis (5,837,960).
Regarding claim 16, Gordon teaches the apparatus comprises a plurality of energy sources for emitting a plurality of energy beams onto the operative surface (sources 106 and 107 in Fig. 9 and para. 0248).
Gordon does not explicitly teach that the beams are each directed onto a common focus.
However, Lewis teaches a printing apparatus having a compact head combining the energy source and powder supply hopper (eg. Fig. 15) wherein beams (beams 203) are emitted through the powder being dispensed (219; see also Figs. 3 and 4) and are each directed onto a common focus (beams 203 are directed to common focus 220).
Per MPEP §2143.I, applying a known technique to a known device ready for improvement to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale D) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of the teachings of Lewis and KSR rationale D, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon so that energy beams are each directed onto a common focus.  Such a modification of Gordon predictably provides the benefit of increased energy delivery and faster melting and fusing to the region of common focus. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Andersson, as applied to claim 1 above, further in view of Smoot (US PG Pub 2016/0107380).
Regarding claim 17, Gordon and Andersson do not teach this feature.

Smoot teaches that the use of a beamsplitter in this manner provides convenient means for varying the focal depth of the energy beams (para. 0069).
In view of Smoot’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Gordon to utilize Smoot’s energy beam splitting means to predictably obtain convenient means of varying the focal depth in order to target a specific plane within the powder bed during melting and fusing of the powder.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered, but are unpersuasive for the reasons set forth below.
Regarding the 112(b) rejection of claim 17 related to the 112(f) interpretation of the term energy beam splitter, Applicant presents an argument contending that this term does not invoke 112(f) and therefore overcomes the 112(b) rejection for failure to disclose corresponding structure for performing the entire function claimed.
	However, this argument is not persuasive for the following reasons.  First, there is no evidence that the term “energy beam splitter” is recognized as a structural term by one of ordinary skill in the 3D printing arts.  Secondly, a careful review of the entire disclosure was performed, but no disclosures of specific structure for the recited term together with a links to the claimed functions is present.  Thirdly, the courts have held that a claim limitation invoking 112(f) and merely referencing a black box in the disclosure (such as box 60 in Fig. 4) is not sufficient.  See MPEP §2181.II.B and Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.  Nowhere in Fig. 4 or elsewhere in the disclosure is there structure shown for an energy beam splitter performing the function of directing the plurality of energy beams that have been split from one energy beam onto a common focus.

Regarding claim 1, Applicant presents an argument contending that Gordon fails to disclose the limitation of “the at least one energy beam is emitted onto the topmost layer and at least one further energy beam is emitted onto the underlying layer, simultaneously, to melt, fuse or sinter the topmost and underlying layers”.  Applicant further contends that Gordon does not disclose fusing and melting in paras. 0050-0051.
	However, this line of argument is not persuasive for the following reasons.  First, it fails to consider the entirety of Gordon’s teachings regarding emission of two energy beams concurrently (ie. simultaneously) with one being emitted onto the topmost layer and the other emitted onto the underlying layer, as clearly taught by Gordon and cited in the rejection above.  Furthermore, Gordon does not teach that the two energy beams heat a single deposition site.  Instead, Gordon’s two energy beams are clearly emitted onto different locations, with one being on the topmost layer 210, and the other being on the underlying layer 208 as shown in Fig. 2 of Gordon.  Also, note the high degree of similarity in the beam emission configurations of Fig. 2 of Gordon and Figs. 2 and 3 of the instant application.  Lastly, the interlayer bonding referenced in para. 0050 of Gordon is clearly a fusing of the two layers via melting or sintering per para. 0051, and thus satisfies the claim. 
Regarding claim 1, Applicant presents an argument contending that modification of Gordon by Andersson is not appropriate as it would destroy the original function of Gordon’s apparatus.  
	However, this argument is not persuasive because modifying Gordon’s supply hopper to move back and forth over the powder bed as taught by Andersson in no way hinders or changes the 3D printing function of Gordon’s apparatus.  Furthermore, Andersson’s teaching of a manner of operating a supply hopper does not alter the energy beam emission configuration in Gordon or the interlayer fusing obtained by Gordon’s dual energy beam configuration regardless of which direction the supply hopper is moving in.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745